DETAILED ACTION
Applicant' s arguments, filed 10/27/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/27/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
            Claims 1-7 are the current claims hereby under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
An assertion of utility is not considered credible when a person of ordinary skill in the art would consider the assertion to be “incredible in view of contemporary knowledge” and when nothing is offered by the Applicant that would counter what contemporary knowledge might suggest. When an alleged utility appears to be incredible in the light of the knowledge of the art, or factually misleading, applicant must establish the asserted utility by acceptable proof.
The present invention requires physical contact between the test apply person and the tested person while thinking about or saying the specific vertebrae being tested. This contact is proposed to induce brainwave synchronization if the vertebrae is in the correct position and asynchronization if the vertebrae is out of position. Throughout the search process, the examiner has found no professional literature that supports a relationship between synchronized brainwaves and vertebral displacement.
The applicant states that current medical research shows that transmitting ideas between individuals is possible yet fails to provide any literature to support this assertation. It would appear that the applicant is referring to some form of telepathy which is defined by Oxford Languages as the supposed communication of thoughts or ideas by means other than the known senses. Known methods of affecting individual’s brainwaves include subliminal encoding in visual or auditory stimuli as seen in US Pat No. 4,883,067. Haptic and telepathic stimuli have not been shown to affect an individual's brainwave activity. Therefore, one of ordinary skill in the art would consider the assertation of brainwave synchronization through contact to be “incredible in view of contemporary knowledge.” The applicant has failed to supply acceptable proof that the physical contact between individuals can induce synchronization of brainwaves.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

It is noted that the previous enablement rejection is maintained but will be expanded upon for the benefit of the applicant’s understanding on the nature of the rejection. The grounds of the rejection remain unchanged. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide adequate descriptions on how the brainwaves of two individuals synchronize. Furthermore, the specification does not provide sufficient detail on how this synchronization is used to treat or diagnose aches or dislocations of the spine. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:
(A)          The breadth of the claims;
(B)          The nature of the invention;
(C)          The state of the prior art;
(D)          The level of one of ordinary skill;
(E)          The level of predictability in the art;
(F)          The amount of direction provided by the inventor;
(G)         The existence of working examples; and
(H)          The quantity of experimentation needed to make or use the invention based on
the content of the disclosure.

The standard for determining whether the specification meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention undue or unreasonable.
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation. The focus is on ‘undue’ rather than on ‘experimentation’ (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)).
A patent need not teach what is well known in the art (In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)).
Determining whether claims are sufficiently enabled by the specification is based on underlying findings of fact.  In re Vaeck, 947 F.2d 488, at 495, 20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).

The Breadth of the Claims
The claims are overly broad because the claims encompass the use of physical contact and/or verbal cues to make two individuals’ brainwaves perfectly synchronize. The claims are directed to a method that utilizes the supposed brainwave synchronization and compares the brainwaves for the purposes of identifying the exact vertebrae that has been displaced and the manner in which it is displaced.

The Nature of the Invention, and the Level of One of Ordinary Skill
As it is with many inventions in the biotechnology arts, the art is multidisciplinary.  Applicants’ claimed invention relates to a number of core technologies and scientific concepts including biochemistry, instrumental analysis, pathology, neuroscience, osteology, and bioinformatics, to name a few.  In particular, the claimed invention requires the precise execution of haptic and auditory signals while preventing outside interference which could affect patient thoughts, accurate analytical techniques (quantitative and qualitative), and the use of concepts not readily accepted in the field such as telepathy to diagnose spinal dislocation
Those of skill in the art have a strong understanding of the inter-relationship between each of the disciplines and the functional and physical limitations of the claimed invention.  Where the specification fails to provide guidance, the person of ordinary skill in the art would be capable of identifying the appropriate art for the requisite guidance.  Accordingly, those of ordinary skill in the art would understand that certain amounts of experimentation with similarly related inventions may be required.  For example, as it relates to Applicants’ claimed invention, one of ordinary skill in the art may find that some experimentation is necessary in deciding how the brainwave sensing headbands should be oriented and their signals synchronized.

The Amount of Guidance, and the Existence of Working Examples
In the Background of the Invention (pages 2-4), Applicant asserts that almost all long-term diseases not caused by germs, viruses, or collisions and caused by the dislocation of the spine or subluxation. The applicant states that this dislocation is mainly caused from the pulling and displacement of nerves which affects their ability to transmit signals. Applicant then states that there is currently no automated method of treating subluxation and that current medical research has found that transmitting ideas between people is possible using induction which is not limited by time or distance.
In the Summary of the Invention (pages 4-6), Applicant indicates that the invention is directed to an automatic and precise method of detecting spine dislocation by comparing the brainwaves of two individuals who are thinking of the same vertebrae. This is accomplished through induction and by comparing the two individuals’ brainwaves to identify differences.
In the Detailed Description of the Invention, Applicants summarize the devices components and how they are connected (pages 6 and 7). The intended method of use is described as well as potential advantages over traditional methods of diagnosis (Pages 7 and 8).
Applicants fails to provide a working example instead simply explaining how the device is intended to work. No examples testing or sample results are provided to support credibility of the device.

The State of the Prior Art and the Level of Predictability in the Art
A number of scientific challenges are present in understanding a correlation between the physical contact between individuals and the synchronization of their brainwaves.  Generally, there are number of art-related disclosures that illustrate that the art as it pertains to the claimed invention is unpredictable. 
In this case, the most relevant art is Knispel US Pat. No. 4,883,067 as stated in the 101 rejection above. Knispel teaches a method and apparatus for inducing controlled psychological and physiological responses through the use of music.  The responsive EEG signals are converted to music signals and fed back into the brain after a certain amount of lag time. This feedback reinforces the desired EEG activity in the subject and creates a closed loop (Abstract). Furthermore, the stimulation is not limited to only auditory but can also be visual with the same principles applying. The patient’s alpha waves are recorded and converted back into the selected stimulus to reinforce the desired brainwave activity (Col. 1 Lines 40-52). The invention claims to be useful for diagnosing neurological or psychological conditions (Col. 19 Lines 1-15).
Knispel demonstrates that the known methods of continuously affecting an individual’s brainwaves include subliminal encoding in visual or auditory stimuli but makes no mention of haptic or telepathic stimulation. Furthermore, no evidence is provided that diagnosis is related to vertebral displacement or bodily discomfort.  

The Quantity of Experimentation
Based on the explanation above, and the unresolved issues in the relevant art pertaining to relating to how the brainwaves of two individuals synchronize and how this synchronization is used to treat or diagnose aches or dislocations of the spine. It would seem that the amount of non-routine experimentation required would be high.
Accordingly, in order to enable the invention as claimed, one of ordinary skill in the art would have to resort to undue experimentation.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant failed to provide acceptable evidence of credible utility for the claimed invention. Applicant merely summarized what was already provided in the specification with the assertation that the underlying principles of the device are well known in the art. No articles published from a credible source or functional examples have been provided to support this assertation and thus it is not considered persuasive. 
Furthermore, even if the concept of telepathy was accepted as factual by the examiner, the definition of telepathy is not commensurate in scope with the claimed invention. If both the test apply person and the tested person are making physical contact and thinking of the same vertebrae there is no evidence that their brainwaves would be synchronized. Brainwaves are complex in nature and a number of factors affect how they are measured. Thus, two individuals thinking of the same thing would not necessarily have similar brainwaves.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 – 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791   

/MATTHEW KREMER/Primary Examiner, Art Unit 3791